EXHIBIT 10.25

Extension of Lease

 

Extension of Lease Agreement

 

 

                This EXTENSION OF LEASE AGREEMENT dated this 25th day of
September, 2001 shall extend the Term of that certain Lease originally dated
October 1, 1996 (“Lease”) and any other amendments, if any, to such Lease, by
and between TEECO Properties (“Landlord”) and Republic Bank & Trust Company
(“Tenant”).  Landlord and Tenant agree that the Term of the original Lease
referenced above shall be extended for 5 years from September 30, 2001 to
September 30, 2006.  All other terms, conditions and provisions of that original
Lease dated October 1, 1996 shall remain unchanged and incorporated by reference
under this Extension Agreement.

 

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound hereby,
have caused this Extension Agreement to be executed by their duly authorized
officers as of the day and year first set forth above.

 

 

 

TEECO Properties

 

 

 

By:

/s/ Steve Trager

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

By:

/s/ Kevin Sipes

 

 

 